DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group I, claims 1-5 in the reply filed on 11/08/2021 is acknowledged.  The traversal is on the ground(s) that unity of invention.  This is not found persuasive because the special technical feature of Group II is a method for preparing albumin nanoparticles for delivery of hydrophobic anti-tumor drug comprising one or more of paclitaxel, docetaxel, cabazitaxel, and 10-hydroxycamptothecin is not shared with the instant claims of Group I.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/2021 was noted and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 05/10/2021.  These drawings are acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Soodabeh Davaran et al., (Inter J of Biological Macromolecules, 91, 703-709, 2016) in view of Caroline Baron et al., (Free Radical Research, 2006, 40(4), 409-417), Meysam Khosravifarasni et al, (Electronic Physician, 8(9), 2970-2976, 2016) and Perumal et al, (US 2014/0308351).
Davaran discloses a simple improved method for the rapid preparation of albumin nanoparticles by using a designed apparatus to the human serum albumin (HAS) and bovine serum albumin (BSA) solutions (abstract). HAS nanoparticles were prepared by desolvation techniques. In principle, 250 mg of HAS in 4 ml of water was transformed into nanoparticles by the continuous addition of 4ml of desolvating agent ethanol under constant stirring at room temperature. After finishing the desolvation process, a freshly prepared EDC solution was added to induce particle crosslinking under constant stirring 
Davaran fails to disclose fenton reagent comprising hydrogen peroxide, ferrous sulfate and buffer sodium citrate for preparation of albumin nanoparticles.
Baron discloses studies directed to oxidation of bovine serum albumin (BSA) using different oxidant comprising FeCl3 and ascorbate or the Fenton oxidant consisting of FeCl2, H2O2 and EDTA. In addition, the effects of exogenous compounds such as tert-butyl hydroperoxide (tBuOOH) or solvents such as tetrahydrofuran (THF) was evaluated. It was found that addition of tBuOOH or THF to BSA reduced protein damage when the oxidation was initiated with Fenton oxidant (abstract). Additional disclosure includes that addition of EDTA to the reaction mixture results in displacement of the iron from the BSA core thereby preventing damage to BSA but targets oxidation of smaller susceptible molecules present at the site of radical attack. Proteins can be protected by small molecules which are able to react with the initial radicals without inducing further damage to the proteins.
	Khosravifarasni discloses a experimental studies to analyze modification of Human Serum Albumin (HAS) after oxidation using a Fenton reagent (Fe2+/H2O2). In this experiment, different ratios of Fenton reagent was incubated with one concentration of HAS and quantified oxidation products such as carbonyl groups, fragmentations, 2O2 and a fixed concentration of FeSO4 (1mM) on HAS. Khosravifarasni has chosen a simple oxidation system consisting of H2O2 and FeSO4 (Fenton reagent or reaction) to induce the formation of hydroxyl radicals from H2O2 to oxidize HAS in various levels. Additional disclosure includes that hydroxyl radicals are able to generate structural changes in the N-terminal side of HAS and can present a new source of numerous ROS  and RNS producers in the animal’s body. 
Perumal discloses a method for producing non-immunogenic nanoparticles from protein sources by controlling the pH in a nanoprecipitation process suitable for a variety of therapeutic, diagnostic and other uses (abstract). In one embodiment, the method may be carried out using water-insoluble hydrophobic proteins that may be derived from a variety of sources including plant, animal and synthetic sources (0009). FIG. 1 illustrates by means of a flow chart the general steps of preparing non-immunogenic nanoparticles by the method of the present invention (0051). In an initial step or phase of the method, a water-insoluble protein (0.4 to 1.25% w/v) is dissolved in a hydroalcoholic solvent that may contain ethanol and deionized water. The pH of the solution may be altered by adding a buffering agent under ultrasonic shear. Citrate buffer is particularly preferred (0052). Use of a citrate buffer produces some of the smallest particle diameter sizes, such as approximately 100 nm. Use of other buffers may produce particles in the same or similar diameter size range of approximately 100 nm to approximately 300 nm, but after the lyophilization step, the size of the nanoparticles formed using other buffering agents tends to increase by two to three times. Additional disclosure includes that methods are further suitable for preparing nanoparticles with a wide variety of molecules, particles or agents, 
	NOTE: With respect to volume ratio of ferrous sulfate: hydrogen peroxide: sodium citrate of 10:1:1 and molar ratio between hydrogen peroxide and albumin 2 to 5 would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Baron and Khosravifarasni. by determining the optimum concentration and/or weight ratio of ferrous sulfate: hydrogen peroxide: sodium citrate and molar ratio between hydrogen peroxide and albumin that will result in preparing albumin nanoparticle most effectively (claims 3 and 4). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate fenton reagent comprising hydrogen peroxide, ferrous sulfate into Davaran’s method for preparing albumin nanoparticles. The person of ordinary skill in the art would have been motivated to make those modifications because Baron teaches that addition of EDTA to the reaction mixture (fentons reagent) results in displacement of the iron from the BSA core thereby preventing damage to BSA, but targets oxidation of smaller susceptible molecules present at the site of radical attack and further proteins can be protected by small molecules which are able to react with the initial radicals without inducing further damage to the proteins. Therefore, one of ordinary skill in the art would have had a reasonable expectation of success because both Baron and cited reference teaches that simple oxidation system consisting of H2O2 and FeSO4 (Fenton reagent or reaction) can induce the formation of hydroxyl radicals from H2O2 to oxidize HAS in various levels.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate sodium citrate into Davaran’s method for preparing albumin nanoparticles. The person of ordinary skill in the art would have been motivated to make those modifications because Perumal teaches that Use of a citrate buffer produces some of the smallest particle diameter sizes, such as approximately 100 nm (0054) and reasonably would have expected success because the use of citrate buffer gave the smallest particle size (109.+-.12 nm) and the use of other buffering agents, 

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.